Title: From Benjamin Franklin to Vergennes, 15 January 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Monsieur Le Comte
passy le 15 janvier 1780
Je vous envoye une Epreuve de La traduction d’une Lettre du Congrès; et je vous prie de mettre au bas que vous ne vous opposez pas à son impression. Cette formalité Est nécessaire: Les censeurs ne veulent laisser paraitre qu’à cette condition, cet ouvrage dont il est bon pour nous que Le public n’ignore pas plus Long-tems Le contenu.
Je vous prie, Monsieur le Comte, d’ordonner que vos secretaires La Renvoyent sur Le Champ à L’adresse cy jointe: Monsieur Lizerin Rue christine au coin de La Rue Dauphine. Les fautes qui sont Dans L’Epreuve ne doivent pas vous arrêter: elles seront corrigées exactement.
Je suis, Monsieur Le Comte, avec Respect Vôtre très humble & très obeissant serviteur
B Franklin
Mr. Le comte de Vergennes sécretaire D’Etat
 Notations: rep le 19 Jer. 1780 / Janvier 15.